IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 97-40613
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

SHELTON LAMONT WILLIAMS a/k/a Sheldon Williams,
a/k/a Kilo,

                                         Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. G-96-CR-1-1
                       - - - - - - - - - -
                         January 8, 1998

Before WISDOM, WIENER, and DENNIS, Circuit Judges

PER CURIAM:*

     Shelton L. Williams appeals from his conviction of

possession with intent to distribute crack cocaine and conspiracy

to possess with intent to distribute crack cocaine.    Williams

contends that the evidence was insufficient to support his

conviction; that the district court erred by admitting evidence

of his previous drug convictions and erred by failing to balance

the probative value of the previous convictions against their

prejudicial effect; that he received ineffective assistance of


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 97-40613
                                  -2-

counsel; and that the Government engaged in misconduct during its

rebuttal argument.

     Williams’s attorney moved for acquittal at the close of the

government’s case, but did not renew that motion at the close of

all of the evidence.   To prevail on Williams’s current

sufficiency of the evidence claim, then, Williams must show that

the record is “devoid of evidence” pointing to his guilt.       United

States v. Shannon, 21 F.3d 77, 83 (5th Cir. 1994).    The record on

appeal contains ample evidence pointing to Williams’s guilt on

both the charge of possession with intent to distribute cocaine

and the conspiracy charge.    The police officers found crack

cocaine, scales, and packaging materials in apartment 3-C of the

Palm Terrace apartments while Williams and others were present.

Officers found Williams’s personal items in a bedroom, suggesting

that Williams was an occupant of the premises along with Stevens.

Williams’s prior cocaine-related convictions provide evidence of

his knowledge and intent to participate in drug activities.      This

record is sufficient for the jury to infer that Williams

constructively possessed the cocaine and voluntarily participated

in the conspiracy to distribute cocaine. See United States v.

Cardenas, 9 F.3d 1139, 1158 (5th Cir. 1993); United States v.

Alix, 86 F.3d 429, 436 (5th Cir. 1996).

     Next, Williams argues that the district court erred in

admitting evidence of his prior drug-related convictions.

Williams did not request an on-the-record balancing of the

probative value and the prejudicial effect of his previous

convictions.   The district court need not have conducted an on-
                             No. 97-40613
                                  -3-

the-record balancing test.    United States v. Fox, 69 F.3d 15, 20

(5th Cir. 1995).    We find that Williams’s prior convictions were

sufficiently similar to the charges against him in the present

case to be probative of his intent or knowledge.   The convictions

were admissible.    United States v. Willis, 6 F.3d 257, 262 (5th

Cir. 1993).

     Williams also argues that he received ineffective assistance

from his trial counsel.   As a general rule, we will not consider

a Sixth Amendment ineffective assistance of counsel claim on

direct appeal when it was not raised in the district court.

United States v. Gibson, 55 F.3d 173, 179 (5th Cir. 1995). We

will consider this argument on direct appeal only in the rare

case in which the record is adequately developed so that the

merits of the claim may be fairly considered.    United States v.

Higdon, 832 F.2d 312, 314 (5th Cir. 1987). This is not one of

those rare cases.   Williams’s claims that counsel failed to

cross-examine witnesses or use evidence adequately are

insufficiently developed on the record for this court to consider

them on direct appeal.    United States v. Higdon, 832 F.2d 312,

313-14 (5th Cir. 1987).   Williams’s contention that counsel

failed to move for acquittal at the close of the Government’s

case lacks a factual basis; counsel made such a motion.

     Williams did not object to the Government’s rebuttal

argument; his contention of prosecutorial misconduct therefore is

reviewed for plain error.    United States v. Calverley, 37 F.3d
160, 162-64 (5th Cir. 1994), cert. denied, 513 U.S. 1196 (1995).

The prosecutor’s remark that Williams had time to take crack
                           No. 97-40613
                                -4-

cocaine and throw it to the floor was a permissible inference

from the evidence and did not cast serious doubt on the jury’s

verdict.   United States v. Rocha, 916 F.2d 219, 234 (5th Cir.

1990).

     The judgment is AFFIRMED.